DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 24, 26, 28, & 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruehl et al. (DE 102012011867 A1 & attached machine translation, herein after referred to as Bruehl).Regarding claim 16 Bruehl teaches a vehicle axle comprising: a centrally arranged drive unit (As described in paragraph 37 of the translation, particularly each wheel’s assigned separate electric motor), a wheel suspension (FIG. 2, 1), the wheel suspension comprising a wheel carrier (FIG. 2, 2) for holding a wheel (FIG. 1, 23) of a vehicle, a lower wheel-guiding control arm for articulated connection of the wheel carrier (FIG. 2, 3) to a vehicle body (unlabeled but mentioned frequently throughout, particularly translation paragraph 32), a camber link for connecting the wheel carrier to the vehicle body (FIG. 2, 4), .
Regarding claim 23 Bruehl teaches that the wheel-guiding control arm is supported against the vehicle body by a spring (FIG. 1, 10) that extends substantially in a vertical direction (FIG. 1, Z) of the vehicle.
Regarding claim 24 Bruehl teaches that relative to the longitudinal direction (FIG. 2, X) of the vehicle, the spring is positioned behind at least one of a middle of the wheel and a driveshaft that drives the wheel (FIG. 2, in the X direction the spring, 10, is located nearer to the rear guide bearing, 14, than the front guide bearing, 15; translation paragraph 38).
Regarding claim 26 Bruehl teaches that relative to a vertical direction (FIG. 3, Z) of the vehicle, the wheel-guiding control arm is in a lower control arm plane (FIG. 3, clearly depicted) and the camber link, that connects the wheel carrier to the vehicle body, is in a higher control arm plane above the lower control arm plane (FIG. 3, clearly depicted).

Regarding claim 29 Bruehl teaches that at a first connection (FIG. 1, 19), the integral link (FIG. 1, 5) is articulated to the wheel-guiding control arm (FIG. 1, 3) and, at a second connection (FIG. 1, 20), the integral link (FIG. 1, 5) is articulated to the wheel carrier (FIG. 1, 2).
Claims 16, 18-21, 27, & 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lischka et al. (WO 2007045308 A1, herein after referred to as Lischka).
Regarding claim 16 Lischka teaches a vehicle axle comprising: a centrally arranged drive unit (FIG. 1, 31), a wheel suspension, the wheel suspension comprising a wheel carrier (FIG. 1, 3) for holding a wheel (FIG. 1, 30) of a vehicle, a lower wheel-guiding control arm (FIG. 1, 5) for articulated connection of the wheel carrier to a vehicle body (Translation paragraph 10), a camber link (FIG. 1, 10) for connecting the wheel carrier to the vehicle body, a steering means (FIG. 1, 11) for steering the wheel, the wheel carrier and the wheel-guiding control arm being directly connected, in a first connection area (FIG. 1, 6a), and indirectly connected, via an integral link (FIG. 1, 7), in a second connection area (FIG. 1, 6b), such that the wheel carrier is pivotable relative to the wheel-guiding control arm about a steering axis, the wheel-guiding control arm being connectable to the vehicle body in a forward area (FIG. 2, 6c) and in a rear area (FIG. 2, 6d), and has a rotational axis (FIG. 2, 8a) extending obliquely relative to a longitudinal direction (FIG. 2, 9) of the vehicle, and all the connection areas of the wheel-guiding control arm being positioned outside the centrally arranged drive unit relative to a transverse direction of the vehicle (clearly depicted).
Regarding claim 18 Lischka teaches that a chassis element (FIG. 4, 12), articulated on a body side, is directly connected to the wheel carrier (clearly depicted).

Regarding claim 20 Lischka teaches that relative to the longitudinal direction of the vehicle, the chassis element is positioned either ahead of a middle of the wheel or above a driveshaft that drives the wheel (FIG. 3, chassis element, 12, is shown above the drive shaft, 4; additionally the damper could be moved to the other side of the drive shaft as described on paragraph 5, “it is also possible to support the damper separately from the suspension spring on the side of the drive shaft opposite the suspension spring on the wheel carrier or on the torsionally rigid wishbone”).
Regarding claim 21 Lischka teaches that relative to the wheel carrier, the connection on the wheel carrier side of the chassis element is formed close to the first connection area (FIG. 2, clearly depicted).
Regarding claim 27 Lischka teaches that the integral link is arranged substantially inside the wheel (FIG. 3, 7 & 30, clearly depicted).
Regarding claim 30 Lischka teaches that the wheel is drivable by the drive unit via a shaft that extends substantially in the transverse direction of the vehicle, and the shaft, relative to the longitudinal direction of the vehicle, extends between a spring and a chassis element (as described in the provided translation on paragraph 5, “it is also possible to support the damper separately from the suspension spring on the side of the drive shaft opposite the suspension spring on the wheel carrier or on the torsionally rigid wishbone”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bruehl et al. (DE 102012011867 A1, herein after referred to as Bruehl).
	    Regarding claim 25, Bruehl does not explicitly teach that the spring ratio is within a range of 0.5 to 1.0.  It is noted that Figure 2 of Bruehl shows that the relative distances of each of the elements of axis 31, the wheel and the damper 29 suggest a spring ratio in the claimed range.  It , it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruehl to use a spring ratio is within a range of 0.5 to 1.0, so as achieve optimal suspension.  Since it has been held that where the general conditions of a claim are disclosed discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bruehl et al. (DE 102012011867 A1, herein after referred to as Bruehl) in view of Hacker et al. (DE 102016200096 A1, herein after referred to as Hacker). 
	Regarding claim 22 Bruehl does teach that relative to the longitudinal direction of the vehicle, the first connection area is located close to a middle of the wheel (FIG. 3, 16) but does not teach that the second connection area is behind the middle of the wheel. Hacker does teach this however, with a first connection area (FIG. 3, 19) near the middle of the wheel in the longitudinal direction and a second connection area (FIG. 1, 17) behind the middle of the wheel in a longitudinal direction as indicated by the X axis arrow. It would have been obvious to a person having ordinary skill in the art before the . 
	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bruehl et al. (DE 102012011867 A1, herein after referred to as Bruehl) in view of Erban (US 20140046549 A1).
	Regarding claim 31 Bruehl teaches a vehicle axle (FIG. 1, 8) that extends in a transverse direction of a vehicle (FIG. 1, Y axis) that is perpendicular to a central longitudinal axis of the vehicle (FIG. 2, X axis), the vehicle axle comprising: a wheel suspension (FIG. 1, 1) having a wheel carrier (FIG. 1, 2) on which a wheel of the vehicle being mounted (FIG. 1, 23), a lower wheel-guiding control arm (FIG. 1, 3) via which the wheel carrier being articulatably connected to a vehicle body (FIG. 2, 14 & 15), a camber link via which the wheel carrier being connectable to the vehicle body (FIG. 1, 4), and steering means for steering the wheel (FIG. 1, 6); the wheel carrier and the wheel-guiding control arm being directly connected in a first connection area (FIG. 3, 16) and indirectly connected, via an integral link (FIG. 3, 5), in a second connection area (FIG. 3, 20) so that the wheel carrier being pivotable relative to the wheel-guiding control arm about a steering axis (FIG. 3, 21); the wheel-guiding control arm being connectable in a forward area (FIG. 2, 15) and in a rear area to the vehicle body (FIG. 2, 14), and the wheel-guiding control arm having a rotational axis that extends obliquely relative to the longitudinal direction of the vehicle (FIG. 2, 31). While Bruehl teaches that electric motors are contemplated alternative (paragraph [0037]) Burehl does not explicitly teach an electric drive unit being arranged in the transverse direction, adjacent the central longitudinal axis of the vehicle or that the first and the second connection areas and the forward and the rear areas of the wheel-guiding control arm being positioned in the transverse direction outside the electric drive unit.
	Erban does teach an electric drive unit (FIG. 1, 3 & 5) being arranged in the transverse direction (clearly depicted), adjacent the central longitudinal axis of the vehicle (clearly depicted). It would have 
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach vehicle axels and suspensions of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
/RUTH ILAN/Primary Examiner, Art Unit 3616